                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

George Alden Brown,                 )                        Cr. No. 2:99-242-MBS
                                    )
               Movant,              )
                                    )
v.                                  )                                ORDER
                                    )
United States of America,           )
                                    )
               Respondent.          )
____________________________________)

       Movant George Aden Brown is an inmate in custody of the Bureau of Prisons. He seeks

to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

                                      I.      BACKGROUND

       In 1999, Movant pleaded guilty before the Honorable Patrick Michael Duffy to five

charges: two counts of Hobbs Act robbery, see 18 U.S.C. § 1951(a) (Counts 1 and 4); two counts

of use of a firearm during and in relation to those robberies, see 18 U.S.C. § 924(c) (Counts 2

and 5); and one count of possession of a firearm after a felony conviction, see 18 U.S.C. § 922(g)

(Count 3). Movant’s criminal history included two convictions in North Carolina for robbery

with a dangerous weapon and three convictions in South Carolina for strong arm robbery. Based

on that criminal history, Movant was subject to a fifteen-year mandatory minimum sentence on

his felon-in-possession charge under the Armed Career Criminal Act (“ACCA”). See 18 U.S.C.

§ 924(e)(1). Movant was also deemed a career offender under the United States Sentencing

Guidelines as a result of his criminal history. See U.S.S.G. § 4A1.1(a). Finally, because

Movant’s two Hobbs Act robberies constituted “crime[s] of violence” under § 924(c), he faced

an additional mandatory prison term for each of his § 924(c) charges. Judge Duffy sentenced

Movant to 622 months in prison—262 months for Count 3; 240 months each as to Counts 1 and
4, to be served concurrently with the sentence on Count 3; 60 consecutive months on Count 2;

and 300 consecutive months on Count 5.

       In 2001, Movant filed a § 2255 motion asserting several constitutional violations. The

court rejected most of his arguments but found merit to his claim that his 300-month sentence on

Count 5 violated the Constitution’s Ex Post Facto clause. Accordingly, on August 22, 2002,

Judge Duffy reduced his sentence on that charge to 240 months. ECF No. 26. Movant appealed;

the Fourth Circuit dismissed the appeal. Brown v. United States, 65 F. App’x 467 (4th Cir. 2003)

(per curiam).

       Upon authorization by the Fourth Circuit, see In re Brown, No. 16-902 (4th Cir. June 6,

2016), Movant filed the pending § 2255 motion on June 27, 2016. ECF No. 31. In the motion,

Movant argues that the sentences for his two § 924(c) convictions are unconstitutional under

Johnson v. United States, 135 S. Ct. 2551 (2015). The Government responded by filing a motion

to dismiss, ECF No. 35, and Movant replied by amending his § 2255 motion to add challenges to

his ACCA enhancement and to his career-offender designation, ECF No. 42. In an order issued

November 30, 2016, Judge Duffy determined that Movant’s challenges to the ACCA

enhancement and career-offender designation were without merit because his robbery

convictions count as predicate violent felonies under ACCA and predicate crimes of violence

under the Sentencing Guidelines. ECF No. 43 at 4, 6. With respect to Movant’s arguments

regarding the sentences for his two § 924(c) convictions, Judge Duffy noted that the same issues

were before the Fourth Circuit in the matters of United States v. Simms, No. 15-4640 (4th Cir.

filed Oct. 23, 2015) (considering whether § 924(c)(3)(B) is unconstitutionally vague) and United

States v. Ali, No. 15-4433 (4th Cir. filed July 10, 2015) (considering whether Hobbs Act robbery

is a crime of violence for the purpose of § 924(c)(3)(A)). Accordingly, Judge Duffy stayed



                                                2
proceedings on that portion of the § 2255 motion pending the Fourth Circuit’s decision in the

two cases. Id. at 7. This case was reassigned to the undersigned on October 4, 2018.

       The Fourth Circuit decided Simms on January 24, 2019. United States v. Simms, 914

F.3d 229 (4th Cir. 2019). On February 11, 2019, the Fourth Circuit placed in abeyance Ali

pending a decision by the Supreme Court in United States v. Davis, 139 S. Ct. 2319 (2019). Ali,

No. 15-4433, ECF No. 112 (4th Cir. Feb. 11, 2019). On June 24, 2019, the Supreme Court

decided Davis. 139 S. Ct. at 2319. The court finds that the matter is ripe for disposition. For the

reasons discussed below, the motion to dismiss is granted and the § 2255 motion is denied.

                                        II.    DISCUSSION

A.     Legal Standard

       A federal prisoner in custody may challenge the fact or length of his detention by filing a

motion pursuant to 28 U.S.C. § 2255. To receive relief under § 2255, a movant is required to

prove by a preponderance of the evidence that his sentence was imposed in violation of the

Constitution or laws of the United States; or that the court was without jurisdiction to impose

such sentence; or that the sentence was in excess of the maximum authorized by law; or is

otherwise subject to collateral attack. 28 U.S.C. § 2255(a). If this showing is made, the court

must “vacate and set the judgment aside” and “discharge the prisoner or resentence him or grant

a new trial to correct the sentence as may appear appropriate.” Id. at § 2255(b). If, on the other

hand, “the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief,” the court may summarily deny the petition without holding a hearing. 28

U.S.C. § 2255(b) (providing that a hearing is not required on a § 2255 motion if the record of the

case conclusively shows that a movant is entitled to no relief); see Rule 4(b), Rules Governing

Section 2255 Proceedings. Generally, when a movant attacks his sentence based upon errors that



                                                 3
could have been but were not pursued on direct appeal, the movant must show cause and actual

prejudice resulting from the errors of which he complains or he must demonstrate that a

miscarriage of justice would result from the refusal of the court to entertain the collateral attack.

See United States v. Mikalajunas, 186 F.3d 490, 492-93 (4th Cir. 1999) (citing United States v.

Frady, 456 U.S. 152, 167-68 (1982)); United States v. Maybeck, 23 F.3d 888, 891-92 (4th Cir.

1994).

         A movant must file a § 2255 motion one year from the latest of: 1) the date on which a

judgment of conviction becomes final; 2) the date on which an impediment to making a motion

created by governmental action in violation of the Constitution or laws of the United States is

removed, if the defendant was prevented from making a motion by such governmental action; 3)

the date on which a right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases on

collateral review; or 4) the date on which the facts supporting the claim or claims presented

could have been discovered through the exercise of due diligence. 28 U.S.C. § 2255(f). A

judgment of conviction becomes final when the time for seeking review expires. Clay v. United

States, 537 U.S. 522, 525 (2003).

B.       Analysis

         Movant seeks a correction of his sentence on the basis that the Supreme Court has newly

recognized a right and made that right retroactively applicable to cases on collateral review. In

Johnson, the Supreme Court addressed the ACCA’s mandate that imposes an enhanced sentence

for an offender convicted of being a felon in possession of a firearm if the offender has three or

more convictions for a serious drug offense or violent felony. Under 18 U.S.C. § 924(e)(2)(B),

the term “violent felony” means:



                                                  4
       any crime punishable by imprisonment for a term exceeding one year . . . that—

       (i) has an element the use, attempted use, or threatened use of physical force
       against the person of another; or

       (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
       involves conduct that presents a serious potential risk of physical injury to
       another.

       The Johnson Court determined that the language “or otherwise involves conduct that

presents a serious potential risk of physical injury to another,” known as the residual clause, is

unconstitutionally vague. 135 S. Ct. at 2563.1 Movant argues that Johnson’s holding applies to

§ 924(c)(3)(B) and that Hobbs Act robbery does not qualify as a violent crime under §

924(c)(3)(A). The Fourth Circuit recently agreed that § 924(c)(3)(B) is void for vagueness.

Simms, 914 F.3d at 229. However, the unconstitutionality of § 924(c)(3)(B) does not invalidate

Movant’s § 924(c)(1)(A) conviction.

       Federal law provides that a person who uses or carries a firearm “during and in relation to

any crime of violence” or who “possesses a firearm” “in furtherance of any such crime” may be

convicted of both the underlying crime and the additional, distinct crime of using a firearm in

connection with a “crime of violence.” 18 U.S.C. § 924(c)(1)(A); Simms, 914 F.3d at 233.

Section 924(c)(3) defines “crime of violence” as “an offense that is a felony” and:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the
       offense.




1
 The Supreme Court made Johnson retroactive on collateral review in Welch v. United States,
136 S. Ct. 1257 (2016).
                                                  5
Courts often refer to subsection A as the “force clause” and to subsection B as the “residual

clause.”

       Unlike the appellant in Simms, who pleaded guilty to conspiracy to commit Hobbs Act

robbery, Movant pleaded guilty to Hobbs Act robbery, see ECF No. 1 at 1-2, 5, which is defined

in pertinent part as “the unlawful taking or obtaining of personal property from the person or in

the presence of another, against his will, by means of actual or threatened force, or violence, or

fear of injury, immediate or future, to his person or property, or property in his custody or

possession.” 18 U.S.C. § 1951(b)(1). On July 31, 2019, the Fourth Circuit clarified that

Hobbs Act robbery is a valid § 924(c) predicate crime of violence under the force clause. United

States v. Mathis, --- F.3d ----, 2019 WL 3437626, at *15-16 (4th Cir. Jul. 31, 2019).

       The holding in Simms regarding the constitutionality of § 924(c)(3)(B) has no bearing on

Movant’s conviction under § 924(c)(1)(A) because Hobbs Act robbery qualifies as a crime of

violence under § 924(c)(3)(A). Accordingly, Movant’s § 924(c)(1)(A) conviction stands.

                                       III.    CONCLUSION

       For these reasons, the stay of this matter is lifted and the Motion to Vacate, Set Aside, or

Correct Sentence Pursuant to 28 U.S.C. § 2255, ECF No. 31 is DENIED. The Motion to

Dismiss, ECF No. 35, is GRANTED. Movant’s petition is dismissed with prejudice.

                             CERTIFICATE OF APPEALABILITY

       A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that any assessment of the constitutional claims

by the district court is debatable or wrong and that any dispositive procedural ruling by the

district court is likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v.



                                                 6
Lee, 252 F.3d 676, 683-84 (4th Cir. 2001). The court concludes that Movant has not made the

requisite showing and therefore will not issue a certificate of appealability.

       IT IS SO ORDERED.

                                                      /s/Margaret B. Seymour_________
                                                      Margaret B. Seymour
                                                      Senior United States District Judge

Charleston, South Carolina
August 15, 2019




                                                  7
